Exhibit 10.10

 

COMMON UNIT REDEMPTION AGREEMENT

 

This COMMON UNIT REDEMPTION AGREEMENT (this “Agreement”), is made and entered
into as of May 17, 2005, by and between Sunoco Logistics Partners L.P., a
Delaware limited partnership (the “Partnership”) and Sunoco Partners LLC, a
Pennsylvania limited liability company (the “Holder”).

 

WHEREAS, the Holder now owns 6,301,005 common units representing limited partner
interests in the Partnership (the “Common Units”);

 

WHEREAS, the Partnership desires to increase the public float of the Common
Units;

 

WHEREAS, the Partnership and the Holder, among the other parties thereto, have
entered into an underwriting agreement of even date herewith (the “Underwriting
Agreement”) with Lehman Brothers Inc., Citigroup Global Markets Inc., Goldman,
Sachs & Co., KeyBanc Capital Markets, a division of McDonald Investments Inc.,
RBC Capital Markets Corporation and Stifel Nicolaus & Company, Incorporated
(collectively, the “Underwriters”) pursuant which the Partnership is publicly
offering (the “Public Offering”) for cash (i) 2,500,000 Common Units (the
“Primary Units”) and (ii) in the event the Underwriters exercise their
over-allotment option pursuant to the Underwriting Agreement, up to an
additional 375,000 Common Units (the “Option Units”), in each case pursuant to
the Partnership’s registration statement Form S-3 (File No. 333-103710) (as
amended to the date hereof, the “Registration Statement”) and a prospectus
supplement (together with the prospectus included in the Registration Statement,
the “Prospectus”) filed under Rule 424 under the Securities Act (as defined
herein); and

 

WHEREAS, the Holder desires to transfer to the Partnership, and the Partnership
desires to redeem from the Holder, up to an aggregate of 2,875,000 Common Units
upon the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Redemption of Units. On the Initial Closing Date (as defined below), and
subject to the terms and conditions and in reliance upon the representations and
warranties herein set forth, the Holder agrees to transfer to the Partnership,
and the Partnership agrees to redeem from the Holder, up to 2,500,000 Common
Units (the “Initial Redemption Units”) from the Holder, a price per unit of
$35.906 (the “Redemption Price”), which is equal to the net proceeds per unit
received by the Partnership in the Public Offering, after underwriting discounts
and commissions, but before expenses (the “Initial Redemption”), In addition,
upon the Additional Closing Date (as defined below), and subject to the terms
and conditions and in reliance on the representations and warranties herein Set
forth, the Holder agrees to transfer to the Partnership, and the Partnership
agrees to redeem from the Holder, at the Redemption Price, a number of Common
Units (the “Additional Redemption Units” and, together with the Initial
Redemption Units, the “Redemption Units”) equal to the number of Option Units
purchased: from the Partnership by the Underwriters (the “Additional
Redemption”).



--------------------------------------------------------------------------------

1.1 The closings of the Initial Redemption and the Additional Redemption shall
take place at such places and such times so as to coincide with the
Underwriters’ purchase of Primary Units (the “Initial Closing Date”) and Option
Units (the “Additional Closing Date”) from the Partnership in the Public
Offering.

 

1.2 At each closing, the Holder shall assign and transfer to the Partnership all
its right, title and interest in and to the Redemption Units free and clear of
all liens or other limitations or restrictions and deliver to the Partnership
the certificate or certificates representing the Redemption Units, duly endorsed
in blank or accompanied by separate stock powers so endorsed. The Holder shall
execute the certificate of transfer on the back of the certificate or
certificates representing the Redemption Units.

 

1.3 The Partnership shall pay the aggregate Redemption Price for the Initial
Redemption and the Additional Redemption, as applicable, on the Initial Closing
Date and the Additional Closing Date, as applicable, without deduction, by wire
transfer of immediately available funds to an account of the Holder (the number
for which account shall have been furnished to the Partnership at least one
business day prior to the Initial Closing Date and the Additional Closing Date,
as applicable).

 

1.4 The Partnership hereby acknowledges and agrees that, by executing and
delivering this Agreement and consummating the transactions contemplated hereby,
the Holder is not waiving, in whole or in part, any registration rights it has
pursuant to Section 7.12 of the Second Amended and Restated Agreement of Limited
Partnership of the Partnership dated as of July 20, 2004 (the “Partnership
Agreement”) with respect to (i) any Units subject to Agreement that are not
redeemed pursuant to this Agreement or (ii) any other Common Units owned by the
Holder that are not Redemption Units subject to this Agreement, including but
not limited to the Holder’s right, as exercised by a registration request, to
cause the Partnership to effect the registration under the Securities Act of all
Common Units owned by the Holder pursuant to the terms and conditions of the
Partnership Agreement.

 

1.5 The Partnership and the Holder intend, for federal income tax purposes, that
the transfer by the Partnership to the Holder of the aggregate Redemption Price
for the Initial Redemption and the Additional Redemption shall not be treated as
part of a sale of property by the Holder to the Partnership or a sale of a
partnership interest by the Holder; rather, the transfer shall be treated as a
reimbursement for capital expenditures incurred by the Holder with respect to
Partnership property contributed by the Holder to the Partnership during the two
year period preceding the initial formation of the Partnership.

 

2. Representations and Warranties of Holder. The Holder hereby represents and
warrants to, and agrees with the Partnership, as applicable, that:

 

2.1 Existence and Power. The Holder is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Pennsylvania and has all requisite limited liability company power and authority
to execute and deliver this Agreement, consummate the transactions and perform
each of its obligations contemplated hereby.

 

-2-



--------------------------------------------------------------------------------

2.2 Authority; Approvals. (a) The execution and delivery of this Agreement by
the Holder, the consummation by the Holder of each of the transactions and the
performance by the Holder of its obligations contemplated hereby have been duly
and properly authorized by all necessary limited liability company action on the
part of the Holder. This Agreement has been duly executed and delivered by the
Holder, and, assuming the accuracy of the representations and warranties of the
Partnership in Section 3 hereof, constitutes the valid and legally binding
obligation of the Holder, enforceable against the Holder in accordance with its
terms, subject, (i) as to enforceability, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity
(regardless of whether such enforceability is considered in proceeding in equity
or at law) and (ii) to equitable principles of general applicability relating
the availability of specific performance, injunctive relief, or other equitable
remedies.

 

(b) The execution and delivery of this Agreement by the Holder and the
Consummation of each of the transactions and the performance of each of the
obligations contemplated hereby (i) do not conflict with, violate or breach
(whether with or without notice a lapse of time or both), require the consent of
any Person to or otherwise result in a material detriment to the Holder under,
(A) its organizational documents or (B) any agreement to which is a party or by
which its assets or property is bound or any law or order applicable to it, in
the case of clause (B), which conflicts, violations, breaches or material
detriments could reasonably be expected to prevent the consummation of any of
the transactions contemplated hereby or have a material adverse effect on the
business, properties or condition (financial or otherwise) of the Holder; and
(ii) do not impose any penalty or other onerous condition on the Holder that
could reasonably be expected to prevent the consummation of any of the
transactions, contemplated hereby. As used in this Agreement, the term “Person”
means a natural person, corporation, limited liability company, venture,
partnership, trust, unincorporated organization, association or other entity.

 

(c) No approval from any Governmental Entity is required with respect to the
Holder in connection with the execution and delivery by the Holder of this
Agreement, the performance by the Holder of its obligations hereunder or the
consummation by the Holder of the transactions contemplated hereby, except for
any such approval the failure of which to be made or obtained (i) has not
impaired and could not reasonably be expected to impair the ability of the
Holder to perform its obligations under this Agreement in any material respect,
and (ii) could not reasonably be expected to delay, in any material respect, or
prevent the consummation of any of the transactions contemplated by this
Agreement. As used in this Agreement, the term “Governmental Entity” means any
agency, bureau, commission, authority, department, official, political
subdivision, tribunal or other instrumentality of any government, whether
(i) regulatory, administrative or otherwise; (ii) federal, state or local; or
(iii) domestic or foreign.

 

2.3 Ownership of Redemption Units. The Holder is the record and beneficial owner
of the Redemption Units, free and clear of any lien and any other limitation or
restriction with full right and authority to deliver the same hereunder, and
will transfer and deliver to the Partnership on the Initial Closing Date and the
Additional Closing Date, as applicable, valid title to the Initial Redemption
Units and the Additional Redemption Units, in each case free and clear of any
lien and any such other limitation or restriction.

 

-3-



--------------------------------------------------------------------------------

2.4 Independent Investigation. The Holder (a) has the requisite knowledge,
sophistication and experience in order to fairly evaluate a disposition of the
Redemption Units, including the risks associated therewith, and (b) has adequate
information and has made its own independent investigation and evaluation to the
extent it deems necessary or appropriate concerning the properties, business,
and financial condition of the Partnership to make an informed decision
regarding the transfer of the Redemption Units pursuant to this Agreement.

 

3. Representations and Warranties of the Partnership. The Partnership hereby
represents and warrants to, and agrees with the Holder, that:

 

3.1 Existence and Power. The Partnership is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited partnership power and authority to
execute and deliver this Agreement, consummate the transactions and perform each
of its obligations contemplated hereby.

 

3.2 Authority; Approvals. (a) The execution and delivery of this Agreement by
the Partnership, the consummation by the Partnership of each of the transactions
and the performance by the Partnership of each of its obligations contemplated
hereby have been duly and properly authorized by all necessary partnership
action on the part of the Partnership. This Agreement has been duly executed and
delivered by the Partnership and, assuming the accuracy of the representations
and warranties of the Holder in Section 2 hereof, constitutes the valid and
legally binding obligation of the Partnership, enforceable against it in
accordance with its terms, subject, (i) as to enforceability, to bankruptcy,
insolvency; reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity (regardless of whether such enforceability is considered in
proceeding in equity or at law) and (ii) to equitable principles of general
applicability relating the availability of specific performance, injunctive
relief, or other equitable remedies.

 

(b) The execution and delivery of this Agreement by the Partnership and the
consummation of each of the transactions and the performance of each of the
obligations contemplated hereby (i) do not Conflict with, violate or breach
(whether with or without notice a lapse of time or both), require the consent of
any Person to or otherwise result in a material detriment to the Partnership
under, (A) its organizational documents or (B) any agreement which it is a party
or by which its assets or property is bound or any law or order applicable to
it, in the case of clause (B), which conflicts, violations, breaches or material
detriments could reasonably be expected to prevent the consummation of any of
the transactions contemplated hereby or have a material adverse effect on the
business, properties or condition (financial or otherwise) of the Partnership;
and (ii) do not impose any penalty or other onerous condition On the Partnership
that could reasonably be expected to prevent the consummation of any of the
transactions contemplated hereby.

 

(c) No approval from any Governmental Entity is required with respect to the
Partnership in Connection with the execution and delivery by the Partnership of
this Agreement, the performance by the Partnership of its obligations hereunder
or the consummation by the Partnership of the transactions contemplated hereby,
except (i) as have been obtained under the Securities Act of 1933, as amended,
and the rules and regulations, of the Securities and Exchange Commission (the
“Commission”) thereunder (collectively, the “Securities Act”); and

 

-4-



--------------------------------------------------------------------------------

as may be required under state securities or blue sky laws in connection with
the Public Offering and (ii) for any such approval the failure of which to be
made or obtained (A) has not impaired and could not reasonably be expected to
impair the ability of the Partnership to perform its obligations under this
Agreement in any material respect and (B) could not reasonably be expected to
delay, in any material respect, or prevent the consummation of any of the
transactions contemplated by this Agreement.

 

4. Conditions to Closing.

 

4.1 Conditions to Obligations of the Partnership. The obligation of the
Partnership to redeem the Redemption Units on the Initial Closing Date and the
Additional Closing Date is subject to the satisfaction of the following
conditions:

 

(a) The closings contemplated in Section 4 of the Underwriting Agreement shall
have occurred with respect to the Primary Units or the Option Units, as
applicable;

 

(b) The Holder shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Initial
Closing Date or the Additional Closing Date, as applicable;

 

(c) No action, claim, suit, hearing, complaint, demand, injunction, litigation,
judgment, arbitration, order, decree, ruling or governmental investigation or
proceeding is then pending or threatened by any court or Governmental Entity;
and no such court or Governmental Entity shall have issued any injunction,
judgment or order, which shall remain in effect, that would prevent consummation
of the Initial Redemption or the Additional Redemption, as applicable; provided,
however, that the parties hereto shall use their reasonable best efforts to have
any such injunction, judgment or order vacated or reversed;

 

(d) The representations and warranties of the Holder contained in this Agreement
and in any certificate or other writing delivered by the Holder pursuant hereto
shall be true in all material respects (except for such representations and
warranties as shall be qualified by a materiality standard, which shall be true
and correct in all respects) at and as of the Initial Closing Date or the
Additional Closing Date, as applicable, as if made at and as of such date; and

 

(e) The Partnership shall have received a certificate signed by a duly
authorized officer of the Holder to the effect set forth in clauses (b) and
(d) above.

 

4.2 Conditions of Obligations of the Holder. The obligation of the Holder to
consummate the transactions contemplated on the Initial Closing Date and the
Additional Closing Date, as applicable, is subject to the satisfaction of the
following conditions:

 

(a) The closings contemplated in Section 4 of the Underwriting Agreement shall
have occurred with respect to the Primary Units or the Option Units, as
applicable;

 

-5-



--------------------------------------------------------------------------------

(b) The Partnership shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it on or prior to
the Initial Closing Date or the Additional Closing Date, as applicable;

 

(c) No action, claim, suit, hearing, complaint, demand, injunction, litigation,
judgment, arbitration, order, decree, ruling or governmental investigation or
proceeding is then pending or threatened by any court or Governmental Entity,
and no such court or Governmental Entity shall have issued any injunction,
judgment or order, which shall remain in effect, that would prevent consummation
of the Initial Redemption or the Additional Redemption, as applicable; provided,
however, that the parties hereto shall use their reasonable best efforts to have
any such injunction, judgment or order vacated or reversed;

 

(d) The representations and warranties of the Partnership contained in this
Agreement and in any certificate or other writing delivered by the Partnership
pursuant hereto shall be true in all material respects (except for such
representations and warranties as shall be qualified by a materiality standard,
which shall be true and correct in all respects) at and as of the Initial
Closing Date or the Additional Closing Date, as applicable, as if made at and as
of such date; and

 

(e) The Holder shall have received a certificate signed by a duly authorized
officer of the Holder on behalf of the Partnership to the effects set forth in
clauses (b) and (d) above.

 

5. Indemnification.

 

5.1 Indemnification by the Partnership. The Partnership will indemnify and hold
harmless the Holder, its officers, directors and each person who controls the
Holder within the meaning of Section 15 of the Securities Act and Section 20 of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Exchange Act”) against all
losses, claims, damages and liabilities (including, without limitation, the
legal fees and other expenses incurred in connection with any suit, action,
proceeding or any claim asserted) arising out or based on:

 

(a) any inaccuracy or breach as of the date of this Agreement or as of the
Initial Closing Date or the Additional Closing Date, as applicable, of any
representation or warranty made by the Partnership in Section 3 of this
Agreement or in any certificate delivered by the Partnership pursuant to this
Agreement; and

 

(b) the breach or default in the performance by the Partnership of any covenant,
agreement or obligation to be performed by the Partnership pursuant to this
Agreement.

 

5.2 Indemnification by the Holder. The Holder will indemnify the Partnership,
its officers, directors and each person who controls the Partnership within, the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act,
against all losses, claims, damages and liabilities including, without
limitation, the legal fees and expenses incurred in connection with any suit,
action, proceeding or any claim asserted) arising out of or based on:

 

-6-



--------------------------------------------------------------------------------

(a) any inaccuracy or breach as of the date of this Agreement or as of the
Initial Closing Date or the Additional Closing Date, as applicable, of any
representation or warranty made by the Holder in Section 2 of this Agreement or
in any certificate delivered by the Holder pursuant to this Agreement; and

 

(b) the breach or default in the performance by the Holder of any covenant,
agreement or obligation to be performed by the Holder pursuant to this
Agreement.

 

The liability of the Holder pursuant to this Section 5.2 shall be limited to the
aggregate Redemption Price.

 

5.3 Indemnification Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnity may be sought pursuant
to the preceding paragraphs of this Section 5, such person (the “Indemnified
Person”) shall promptly notify the person or persons against whom such indemnity
may be sought (each an “Indemnifying Person”) writing, and such Indemnifying
Persons, upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others the Indemnifying Persons may designate in such proceeding and shall
pay the reasonable fees and expenses of such counsel related to such proceeding.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person and not the Indemnifying Persons unless
(i) the Indemnifying Persons and the Indemnified Person shall have mutually
agreed to the contrary, (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person or (iii) the named parties in any such proceeding (including any
impleaded parties) include both an Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that no Indemnifying Person shall, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. No Indemnifying Person shall be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
each Indemnifying Person agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested an Indemnifying Person to reimburse the Indemnified Person
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, such Indemnifying Person agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 90 days after receipt by such
Indemnifying Person of the aforesaid request and (ii) such Indemnifying Person
shall not have reimbursed the Indemnified Person in accordance with such request
prior to the date of such settlement. No Indemnifying Person shall, without the
prior written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional

 

-7-



--------------------------------------------------------------------------------

release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding.

 

5.4 Contribution. The Partnership and the Holder agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation. The amount paid or payable by an Indemnified Person as a result
of the losses, claims, damages and liabilities referred to in this Section 5
shall be deemed to include any legal or other expenses incurred by such
Indemnified Person in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 5, in no event shall
the Holder be required to contribute any amount in excess of the amount of the
aggregate Redemption Price received by it. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11 (f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

5.5 Full Force and Effect. The remedies provided for in this Section 5 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity. The indemnity and
contribution agreements contained in this Section 5 and the representations and
warranties of the Partnership and the Holder set forth in this Agreement shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any party
hereto, its respective officers or directors or any person controlling such
party and (iii) consummation of the Initial Redemption and the Additional
Redemption, as applicable.

 

6. Expense Reimbursement. Whether or not the transactions contemplated by this
Agreement are consummated, the Holder will reimburse the Partnership for all
out-of-pocket expenses (including fees and disbursements of counsel and
independent accountants) incurred by the Partnership in connection with this
Agreement and the Public Offering (including, but not limited to, the expenses
the Partnership agreed to pay pursuant to the Underwriting Agreement). The
Holder agrees to pay the full amount thereof to the Partnership upon demand.

 

7. Miscellaneous.

 

8.1 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given two business days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth below:

 

If to the Holder:

 

Sunoco, Inc.

1801 Market Street

Philadelphia, Pennsylvania 19103

Attention:  Michael S. Kuritzkes

                   Senior Vice President and General Counsel

Fax: (215) 977-3559

 

-8-



--------------------------------------------------------------------------------

If to the Partnership:

 

Sunoco Logistics Partner L.P.

1801 Market Street

Philadelphia, Pennsylvania 19103

Attention:  Bruce D. Davis, Jr.

                   Vice President, General Counsel and Secretary

Fax: (215) 246-8113

 

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the addresses set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail). Delivery of written notices shall
be effective (i) upon delivery, if sent by hand delivery, expedited courier or
messenger service (in any such case, with a record of receipt) or by ordinary
mail or (ii) on the next day after the date of dispatch, if sent by telecopy,
cable, facsimile, telegram, or electronic mail. Any party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other party notice in the manner herein set
forth.

 

7.2 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

7.3 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.4 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned or delegated, in whole or in
part, by operation of law or otherwise by any party without the prior written
consent of the other party.

 

7.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, without reference to its
conflict of laws principles.

 

7.6 Public Announcements. Each party agrees that, except as may be required by
applicable law or any listing agreement with any national securities exchange,
such party will not issue any press release or make any public statement with
respect to this Agreement or the transactions contemplated hereby without
obtaining the prior written consent of the other party.

 

7.7 Entire Agreement; No Third-Party Beneficiaries. This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter of
this Agreement. Except as specifically set forth or referred to herein, nothing
herein expressed or implied is intended or

 

-9-



--------------------------------------------------------------------------------

shall be construed to confer upon or give to any Person, other than the parties
hereto, and their permitted successors or assigns, any rights or remedies under
or by reason of this Agreement. No third party is entitled to rely on any of the
representations, warranties and agreements contained in this Agreement, and the
Partnership and the Holder assume no liability to any third party because of any
reliance on the representations, warranties and agreements of the Partnership
and the Holder contained in this Agreement.

 

7.8 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

 

7.9 Termination. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall terminate in the event the Underwriting Agreement
is terminated in accordance with the terms contained therein.

 

7.10 Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The captions and headings appearing at the beginning of the various
sections of this Agreement are for convenience of reference only and shall not
be given any effect whatsoever in the construction or interpretation of this
Agreement: Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

7.11 Section Headings. The captions and headings appearing at the beginning of
the various sections of this Agreement are for convenience of reference only and
shall not be given any effect whatsoever in the construction or interpretation
of this Agreement.

 

7.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Any party may execute this Agreement by
the delivery of a facsimile signature, which signature shall have the same force
and effect as an original signature. Any party that delivers a facsimile
signature shall promptly thereafter deliver an originally executed signature to
the other party; provided, however, that the failure to deliver an original
signature page shall not affect the validity of any signature delivered by
facsimile.

 

[signature page follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the date first written above.

 

SUNOCO LOGISTICS PARTNERS, L.P.

By: Sunoco Partners LLC, its general partner

By:   /s/    Bruce D. Davis, Jr.            

Name: Bruce D. Davis, Jr.

Title: Vice President

 

SUNOCO PARTNERS LLC By:   /s/    Bruce D. Davis, Jr.            

Name: Bruce D. Davis, Jr.

Title: Vice President

 

-11-